Citation Nr: 1511813	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO. 10-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as pes planus.


REPRESENTATION

Appellant represented by:	Maxwell Kinman, Esq.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida.

In a June 2013 Order, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion for Remand of the claim of entitlement to service-connected compensation benefits, and vacated the Board's December 2012 decision. This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand.

In November 2013, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.


FINDING OF FACT

A chronic foot disability did not preexist service, nor was such a disability
manifested in service; arthritis of the foot was not manifested in the first year
following the Veteran's discharge from active duty, and any current foot disability is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral foot disability,
claimed as pes planus, have not been met. 38 U.S.C.A. § 1112, 1131(West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). Proper VCAA notice must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements were met in this case by letter sent to the Veteran in June 2009, prior to the initial unfavorable Agency of Original Jurisdiction (AOJ) decision. That letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). The letter also explained how disability ratings and effective dates are determined. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim. Id. The Board thus concludes that VA's duty to notify has been satisfied.

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA treatment records have been associated with the claims file, as well as his relevant private treatment records. The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The Veteran was initially afforded a VA examination in August 2009. He underwent an additional, post-remand VA examination in August 2014. The most recent VA opinion, based on review of the claims file and supported by rationale, and including consideration of pertinent clinical findings and the Veteran's lay statements, is adequate to decide the claims herein. 

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran in accordance with the VCAA at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings. As such, the Veteran will not be prejudiced by the Board proceeding to the merits of his claim. 

Additionally, the Board finds there has been substantial compliance with its prior remand directives. The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand.) As indicated above, the record shows that in August 2014 the RO afforded the Veteran an adequate VA examination, and issued a September 2014 Supplemental Statement of the Case. See Stegall, 11 Vet. App. at 271 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders). 

Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval, or air service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). When a Veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected. See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991). Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding, by clear and unmistakable evidence, that the increase in disability is due to the natural progress of the disease. In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 3.102.

Where a veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since active service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a) (2014). 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Pes planus is not, however, a condition included under 38 C.F.R. § 3.309(a).

Service connection may also be granted for a disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

The Veteran is seeking entitlement to service connection for a bilateral foot disability, which he has claimed is the result of prolonged standing while serving as military policeman while on active duty.

As an initial matter, the Board notes that the Veteran filed a claim seeking service connection for pes planus, claiming that his feet hurt when he stands and that he believes this problem is related to service. However, the Board notes that a veteran generally is not competent to diagnose his medical condition, he is only competent to identify and explain the symptoms that he observes and experiences. Consequently, a claim that identifies a single diagnosis, in this case pes planus, cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors including the veteran's description of the claim, the symptoms the veteran describes, and the information the veteran submits or VA obtains in support of the claim. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). Accordingly, the Board has considered whether service connection is warranted for any foot disability 

At a preliminary physical review completed in August 1980 prior to enlistment, the examiner noted that when he was three or four years old, the Veteran cut his feet on glass, a doctor removed the glass and stitched the cuts, and the cuts "completely healed with no restrictions". On a Report of Medical History also completed in August 1980, the Veteran checked the box indicating that he had foot trouble However, at his August 1980 enlistment physical, no disability or defect of the feet was noted.

Service treatment records are negative for any complaints of or treatment for foot pain or injury. The Veteran declined to receive a separation physical. Post-service the earliest evidence of a foot condition is a July 2001 treatment note from the Veteran's private podiatrists, Drs. D.C. and R.K. The Veteran presented with pain on the bottoms of both feet, which he reported began in 1991. He denied any trauma to the area. A physical examination was normal except for hyperkeratotic tissue noted overlying bony prominences. The Veteran was diagnosed with plantar calluses/tylomas and metatarsalgia. 

A receipt from Prosthetics Laboratories, Inc., from June 2003, shows that the Veteran was prescribed custom arch supports to treat foot pain.

A July 2009 VA podiatry consultation notes that the Veteran is complaining of a chronically painful left foot since 1991. He reported a history of flat feet and pain beneath the fifth metatarsal head. He also reported wearing custom insoles with some success. The record notes that the Veteran is an equipment operator and wears steel-toed boots on the job. He was diagnosed with bilateral pes planus and metatarsalgia.
Additional VA treatment records note continuing complaints of foot pain. In August 2009, the Veteran was afforded a VA examination. That examination was determined to be inadequate for fully adjudicating the claim.

In August 2014, the Veteran received another examination. On examination, diagnoses of bilateral pes planus and metatarsalgia were reached. The Veteran reported that he was diagnosed with very mild bilateral pes planus and metatarsalgia several years before and had been using shoe inserts since then. He reported that he had recurrent bilateral anterior and mid-foot pain aggravated by use such as standing and walking. He reported that he takes Tramadol for the pain. The examiner reviewed the entire claims folder and opined that your bilateral pes planus and metatarsalgia is less likely than not incurred in or caused by an in service injury event or illness. The examiner provided the rationale that there exists no documentation of treatment for a foot condition found in the Veteran's STRs. 

A veteran who served during a period of war, on or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304. Here, the presumption of soundness attached as no disability or defect of the feet was noted at the time of enlistment. To rebut the presumption of soundness, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service. See Wagner v Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The evidence of record does not show clear and unmistakable evidence of preexistence. The pre-service record does not show that a foot disability preexisted service, but instead indicates the Veteran cut his feet as a toddler, was treated with stitches, and the cuts "completely healed with no restrictions". The subsequent service entrance examination found no foot disability. Taken together these facts cannot be viewed as clear and unmistakable evidence of preexistence. 

Therefore, the record does not contain clear and unmistakable evidence that a bilateral foot disorder preexisted service, and the presumption of soundness has not been rebutted. Consequently, it is not necessary for the Board to consider whether a bilateral foot disorder was aggravated by service. The Board will continue with an analysis of whether a bilateral foot disorder was incurred as a result of service. As noted above, STRs are negative for complaints of or treatment for foot pain or injury. Post-service, the earliest evidence of a foot disability is almost two decades after service.

In his February 2010 notice of disagreement, the Veteran stated that his foot pain began in service as a result of prolonged standing on guard duty and carrying heavy items of military equipment. The Veteran reported that the pain in service was mild and he did not seek medical attention; however, after his separation from service, his condition gradually became more severe. 

The Veteran's DD 214 shows that his Air Force Specialty Code (AFSC) was a security specialist. Therefore, the Veteran's accounts of standing for long periods of time on guard duty appear consistent with the nature of his service.

However, the weight of the evidence is against the Veteran's claim that his current foot disability began in service. Not only are there no complaints of or treatment for foot pain or injury in service, but there is no evidence of any foot problems for nearly two decades after separation from service. The earliest post-service medical evidence of record is from July 2001, more than fifteen years after service. At that time, the Veteran reported that his foot problems began in 1991, approximately seven years after separation from service. At a July 2009 VA podiatry consultation, the Veteran again reported that his foot pain had onset in 1991, many years after service. The Board can think of no reason why he would not provide the podiatrists treating him with an accurate medical history. See White v. Illinois, 502 U.S. 346, 356 (1992) ("[S]tatements made in the course of receiving medical care . . . are made in contexts that provide substantial guarantees of their trustworthiness.").

Not only does the Board find this contemporaneous medical evidence more probative than the Veteran's later statements placing onset of his symptoms in service, but the Board also finds that the many years between the Veteran's separation from service and his first report post-service report of foot problems provide evidence against the Veteran's claim. See Curry v Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran), Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000 (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim), see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991)(affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). Having considered all the evidence, the Board must find that the Veteran's claims that he first experience foot pain in service are not credible and are contradicted by his own statements to treatment providers, which place onset of his current foot disabilities many years after service. Caluza v Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). Further, any such contentions are self-serving. See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran has essentially offered his own opinion concerning the etiology of his current foot disability, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions. In other words, he is a layman, not a medical expert. The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions. See Davidson, 581 F.3d at 1316 (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board. Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the United States Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau for its holding. Id. In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer". Jandreau, 492 F.3d at 1377.

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable. The Board finds that the question of whether the Veteran currently has a foot disability due to his active service is too complex to be addressed by a layperson. This connection or etiology is not amenable to observation alone. Rather such relationships are the subject of extensive research by scientific and medical professionals. Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for a bilateral foot disability, claimed as entitlement to service connection for pes planus, is denied. The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule Gilbert v Derwinsky, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral foot disability, claimed as pes planus, is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


